DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US 2846276), and further in view of Esch (US 3948331).
Claim 1, 5, 6, 11, 12;
Hendrickson teaches a vertical idler adjuster (Fig. 4) for an undercarriage system (Fig. 1) in a track-type machine (Fig. 1) comprising: an adjuster frame 58 having an upper edge (Fig. 4 – top of assembly) and a lower edge (Fig. 4 – bottom of assembly); a cam assembly 60 including a cam supported in the adjuster frame (Fig. 4) for rotation between a first angular orientation and a second angular orientation (Col. 3, Lines 19-21 – wheel can be adjusted for desired orientation) about a cam axis 42, and an idler support surface 62; and the cam assembly further including a screw linkage including a first set of teeth 64 fixed to rotate with the cam between the first angular orientation and the second angular orientation, a drive shaft 70 supported in the adjuster frame for rotation, and a second set of teeth 66 formed on the drive shaft and in mesh with the first set of teeth, such that rotation of the drive shaft adjusts the cam between the first angular orientation and the second angular orientation (Fig. 4, Col. 3, Lines 15-25); the vertical idler adjuster (Fig. 4) comprising a cam 60 and an inner peripheral surface of the cam forming an idler shaft support bore (Fig. 2, 42 – shaft supported by 62 and 36). Hendrickson does not teach and an idler support surface having a first vertical location relative to the adjuster frame when the cam is at the first angular orientation, and a second vertical location relative to the adjuster frame when the cam is adjusted to the second angular orientation; an idler support surface that includes a peripheral surface of the cam having an arc shape and arranged eccentrically relative to the cam axis.
Esch teaches a cam 58 with an eccentrically arranged idler support surface, (Fig. 10, 56) the idler support surface having a first vertical location relative to the adjuster frame when the cam is at the first angular orientation, and a second vertical location relative to the adjuster frame when the cam is adjusted to the second angular orientation (Fig. 9); an idler support surface includes a peripheral surface of the cam 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the eccentric idler support surface of Esch with the idler adjuster assembly of Hendrickson to facilitate traction during vehicle operation. (Esch, Fig. 12, Col. 2, Lines 22-24)
Claim 2 & 13; 
Hendrickson as modified above teaches the drive shaft defines a shaft axis having a transverse orientation relative to an orientation of the cam axis. (Fig. 2)
Claim 3, 14, 19; 
Hendrickson as modified above teaches the drive shaft includes a worm gear 66 that meshes with the teeth 62 of the cam 60; wherein the rotating of the drive shaft 70 includes rotating a worm gear in the screw linkage having teeth in mesh with teeth of the cam. (Fig. 4)
Claim 4 & 17; 
Hendrickson as modified above teaches wherein the adjuster frame includes an adjuster support block 56 having formed therein, a cam bore 36 receiving the cam, and a shaft bore 68 receiving the drive shaft.
Claim 7; 
Hendrickson as modified teaches the first set of teeth are formed on the cam. (Fig. 4, 64)
Claim 8 & 15;

Claim 9, 18 & 20;
An undercarriage system for a track-type machine comprising: an idler yoke 18; a vertical idler adjuster 56 coupled to the idler yoke (Fig. 2) and including a cam 60 rotatable about a cam axis (Col. 2, Line 66), an idler support surface 62 and a screw linkage; an idler 10 rotatable about a horizontally extending idler axis 16 and having; the screw linkage including a first set of teeth 62 fixed to rotate with the cam, a drive shaft 70, and a second set of teeth 66 formed on the drive shaft and in mesh with the first set of teeth (Fig. 4); and the drive shaft is rotatable about a shaft axis to adjust the idler height (-via 46) by way of varying the angular orientation of the cam about the cam axis (Fig. 4, Col. 3, Lines 15-25). A method of adjusting an idler in an undercarriage system comprising: rotating a drive shaft 70 in a screw linkage of a vertical idler adjuster in the undercarriage system; adjusting an angular orientation of a cam about a cam axis in the vertical idler adjuster based on the rotation of the drive shaft (Col. 3, Lines 15-25). Hendrickson does not teach an idler support surface having a vertical location in the undercarriage system that is based on an angular orientation of the cam about the cam axis; an idler height in the undercarriage system that is linked to the vertical location of the idler support surface; adjusting a vertical location of an idler support surface of the cam, relative to an idler yoke in the undercarriage system, based on the adjustment to the angular orientation of the cam about the cam axis; and raising or lowering a height of the idler in the undercarriage system based on the adjustment to the vertical location of the idler support surface.
Esch teaches adjusting a vertical location of an idler support surface of the cam (Fig. 9), relative to the undercarriage system (Fig. 2), based on the adjustment to the angular orientation of the cam about the cam axis (Fig. 10); and raising or lowering a height of the idler (Fig. 12, 31) in the undercarriage system based on the adjustment to the vertical location of the idler support surface (Fig. 9); an idler support surface having a vertical location 56a in the undercarriage system that is based on an angular orientation (Col. 6, Lines 5-7) of the cam 58 about the cam axis 61; an idler height 31 in the undercarriage system that is linked to the vertical location of the idler support surface (-via shaft 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the eccentric idler support surface of Esch in place of the support surface of Hendrickson to allow for an adjustable wheel assembly that improves weight transfer surface contact. (Esch, Col. 10, Lines 20 – 33)
Claim 19;
Hendrickson as modified teaches a track tensioning mechanism 28 coupled to the idler yoke (Fig. 2 – 28 connected to 18 via 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Idler adjusters for tracked vehicles of interest are provided on the included PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611                          


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611